Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. 10641548 and further in view of Chen (US PG Pub 20140033763) and Schmidt (US Patent No. 5979181), hereinafter referred to as Schmidt.


Claim 1 of the present application can be seen to be encompassed by claim 1 of the issued claims except for “wherein a content of C5+ hydrocarbons is about 0.1 mol% or less in the liquefied methane and a content of the aromatic compounds is below 1 mol ppm in the liquefied methane”.


Chen teaches that in natural gas liquefaction that heavy hydrocarbons are removed “such that the first system processes the natural gas feed stream to produce a heavy hydrocarbon depleted natural gas stream” (abstract) in order to produce a heavy hydrocarbon lean stream (the stream 104 in Figure 1a contains less than 0.1% C5+ hydrocarbons as seen in Table 2) because it is important to remove heavy hydrocarbons because they may freeze in the LNG stream (paragraph 3).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the teaching of Chen to have had less than 0.1 mol% C5+ hydrocarbons in the liquefied methane of the issued claim composition as Chen teaches that it is known to have a final content of such components of less than 0.1 mol% (see table 2, figure 1a column of Chen) as applicant has placed no criticality on the claimed range (indicating only that is generally desired to reduce the content of C5+ hydrocarbons to around 0.1 mol%, paragraph 3) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).




Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had less than 1 ppm of benzene in the liquefied methane stream of issued claim based on the teaching of Schmidt as applicant has placed no criticality on the claimed range (indicating only that it is generally desired to have aromatic compounds below ppm, paragraph 3) in order to prevent freeze-out during liquefaction and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would be understood that as benzene is the only aromatic compound discussed by Schmidt that it would be equally desirable that any and all aromatic compounds would be desired to be at the same overall levels in Maunder in such modification for the same reason.

Claims 2-6 are rejected in view of claims 2-6, respectively of the allowed claims respectively as based on the modification of claim 1 they contain the entirety of the limitations of the corresponding claims respectively.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7-12 of U.S. Patent No. 10641548 and further in view of Chen (US PG Pub 20140033763) and Schmidt (US Patent No. 5979181), hereinafter referred to as Schmidt.


Claim 1 of the present application can be seen to be encompassed by the claim 7 of the issued claims except for “wherein a content of C5+ hydrocarbons is about 0.1 mol% or less in the liquefied methane and a content of the aromatic compounds is below 1 mol ppm in the liquefied methane”.


Chen teaches that in natural gas liquefaction that heavy hydrocarbons are removed “such that the first system processes the natural gas feed stream to produce a heavy hydrocarbon depleted natural gas stream” (abstract) in order to produce a heavy hydrocarbon lean stream (the stream 104 in Figure 1a contains less than 0.1% C5+ hydrocarbons as seen in Table 2) because it is important to remove heavy hydrocarbons because they may freeze in the LNG stream (paragraph 3).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the teaching of Chen to have had less than 0.1 mol% C5+ hydrocarbons in the liquefied methane of the issued claim composition as Chen teaches that it is known to have a final content of such components of less than 0.1 mol% (see table 2, figure 1a column of Chen) as applicant has placed no criticality on the claimed range (indicating only that is generally desired to reduce the content of C5+ hydrocarbons to around 0.1 mol%, paragraph 3) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Maunder is silent on a teaching of the presence of lack of presence of aromatic compounds and thus does not teach the liquefied methane contains below 1 ppm aromatic compounds.


Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had less than 1 ppm of benzene in the liquefied methane stream of issued claim based on the teaching of Schmidt as applicant has placed no criticality on the claimed range (indicating only that it is generally desired to have aromatic compounds below ppm, paragraph 3) in order to prevent freeze-out during liquefaction and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 

Claims 2-6 are rejected in view of claims 7-12, respectively of the allowed claims respectively as based on the modification of claim 1 they contain the entirety of the limitations of the corresponding claims respectively.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maunder et al. (GB2522421) hereinafter referred to as Maunder and Lourenco (US PG Pub 20170241709), hereinafter referred to as Lourenco and further in view of Chen (US PG Pub 20140033763) and Schmidt (US Patent No. 5979181), hereinafter referred to as Schmidt.
With respect to claim 1, Maunder (Figure 1) teaches a process for liquefying methane-rich gases, the method comprising:
(a) providing a stream of methane-rich feed gas containing (methane rich feed gas 1, page 4, line 11) at a pressure of from 40 bar to 120 bar (stream 1 is at 65 bar, page 7));
(b) providing a stream of methane-rich recycle gas (recycle gas 10, page 4, line 15),
(c) mixing the feed gas with a first part of the recycle gas to form a mixture (feed gas and recycle gas are mixed to form 2, page 4, lines 15-16),
(d) passing the resulting mixture to a gas expander having an outlet (part of the mixture as 4 is passed to expansion machine B, page 4 last line), the expander outlet having a pressure of between 3 bar and 5 bar to form an outlet stream (12 bar, page 7),
(f) reheating and compressing said outlet stream to a pressure of rom 40 bar to 120 bar to form a first constituent of said recycle gas (stream 5 is heated in C and A to form stream 7, which is then compressed in D to form stream 9 at 65.3 bar, page 7)
(g) cooling a second part of the recycle gas to a temperature higher than an outlet temperature of said expander (the portion of the recycle gas 2 that is sent as stream 11 is cooled with the first portion 
passing said cooled second part of the recycle gas into a liquefaction unit to form liquefied methane and a second vapor stream (stream 11 is passed into C and then through F to form a condensed liquid at a temperature of -80 to and -110 C, which is liquid methane, page 6, line 21 and a vapor stream 15, page 6, line 11)
reheating and compressing said second vapor stream to a pressure of from 40 bar to 120 bar to form a second constituent of said recycle gas (stream 15 is warmed in C and A to form stream 17 and then mixed with the other recycle gas stream 8 and compressed in D to 65.3 bar, which would make it the second part of the recycle gas).





Maunder does not teach the expander outlet having a liquid/vapor fraction the condensed liquid containing said higher hydrocarbons and separating the expander outlet stream into a liquid stream and a first vapor stream such that it is the first vapor stream that is reheating and compressed to form the first constitute of said recycle gas.

Lourenco (Figure 2) teaches that after being cooled (22) a feed stream is separated (23) and the separated portion (is expanded 25) and then separated (28) to remove condensed hydrocarbons from the stream (paragraph 14).

Therefore it would have been obvious to have after the expander of Maunder to have provided a separator as taught by Lourenco since it has been shown that combining prior art elements to yield predictable results is obvious so that condensed hydrocarbons remaining in the stream are removed from 

Maunder does contemplate containing heavy hydrocarbons but does not teach those heavy hydrocarbons include C5+ hydrocarbons and does not teach the content of C5+ hydrocarbons is about 0.1 mol% or less in the liquefied methane.

Chen teaches that in natural gas liquefaction that heavy hydrocarbons are removed “such that the first system processes the natural gas feed stream to produce a heavy hydrocarbon depleted natural gas stream” (abstract) in order to produce a heavy hydrocarbon lean stream (the stream 104 in Figure 1a contains less than 0.1% C5+ hydrocarbons as seen in Table 2) because it is important to remove heavy hydrocarbons because they may freeze in the LNG stream (paragraph 3).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the teaching of Chen for the feed stream of Maunder as modified to have contained C5+ hydrocarbons as they are a known component of natural gas and for the liquefaction process to have comprised removing said C5+ hydrocarbons (in the separation step as modified by Lourenco) in order to prevent them from freezing in the LNG stream.  Further after removal it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the teaching of Chen to have after removal of the heavy hydrocarbons for the LNG stream produced in Maunder to have a C5+ hydrocarbon composition of less than 0.1 mol% as Chen teaches that it is known to have a final content of such components of less than 0.1 mol% (see table 2, figure 1a column of Chen) as applicant has placed no criticality on the claimed range (indicating only that is generally desired to reduce the content of C5+ hydrocarbons to around 0.1 mol%, paragraph 3) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Maunder is silent on a teaching of the presence of lack of presence of aromatic compounds and thus does not teach the liquefied methane contains below 1 ppm aromatic compounds.

Schmidt teaches that “prior to the liquefaction of a hydrocarbon-rich gas stream, those components which freeze-out during the liquefaction process and therefore lead to an alternation of the process must be removed, on principle, from the gas stream to be liquefied.  “In particular the component benzene must be standardized to contents of <1 ppm in the liquefied hydrocarbon-rich stream” (Column 1, lines 16-22).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had less than 1 ppm of benzene in the liquefied methane stream of Maunder based on the teaching of Schmidt as applicant has placed no criticality on the claimed range (indicating only that it is generally desired to have aromatic compounds below ppm, paragraph 3) in order to prevent freeze-out during liquefaction and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would be understood that as benzene is the only aromatic compound discussed by Schmidt that it would be equally desirable that any and all aromatic compounds would be desired to be at the same overall levels in Maunder in such modification for the same reason.








With respect to claim 3, Maunder does not teach comprising heating or cooling the first expander outlet stream in a heat exchanger prior to separation to modify the quantity of said higher hydrocarbons in the liquid.

Examiner takes official notice that it is old and well known to provide a heat exchanger between an expander and a separator in order to further cool the expanded stream prior to separation so as to enhance the separation in the separator by further condensing the heavier components of said stream that are desired to be separated and therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have provided cooling of the first gas expander outlet stream to further liquefy heavier portions of the stream.

With respect to claim 4, Maunder teaches wherein the methane-rich feed gas and the methane-rich recycle gas are each a pressure from 50 bar to 100 bar (they are both at 65 bar, page 10).


With respect to claim 5, Maunder teaches comprising at least partially cooling the second part fo the recycle gas by heat exchange with the second vapor stream within said liquid faction unit prior to its compression of said second vapor stream (the second part of the recycle gas is cooled in C by stream 15, before stream 15 is compressed, page 6, lines 12-19).

With respect to claim 6, Maunder teaches wherein the methane-rich gas is natural gas (the methane rich stream is a natural gas stream, page 3, line 16).


(a) providing a stream of methane-rich feed gas containing (methane rich feed gas 1, page 4, line 11) at a pressure of from 40 bar to 120 bar (stream 1 is at 65 bar, page 7));
(b) providing a stream of methane-rich recycle gas (recycle gas 10, page 4, line 15),
(c) mixing the feed gas with a first part of the recycle gas to form a mixture (feed gas and recycle gas are mixed to form 2, page 4, lines 15-16),
(d) passing the resulting mixture to a first gas expander having an outlet (part of the mixture as 4 is passed to expansion machine B, page 4 last line), the first gas expander outlet having a pressure of between 3 bar and 50 bar to form an outlet stream (12 bar, page 7),
(f) liquefying compressing said outlet stream to a pressure of rom 40 bar to 120 bar to form a first constituent of said recycle gas (stream 5 is heated in C and A to form stream 7, which is then compressed in D to form stream 9 at 65.3 bar, page 7)
(g) cooling a second part of the recycle gas to a temperature higher than an outlet temperature of said expander (the portion of the recycle gas 2 that is sent as stream 11 that is ultimately liquefied in C is cooled with the first portion when they are a single stream 2, such that the first and second portions of the cycle gas are in stream 10, and as that stream has the temperature of the stream fed to B it would be higher than the outlet of B with respect to temperature)
completely or substantially liquefying said cooled second part of the recycle gas into a liquefaction unit to form liquefied methane and a second vapor stream (the part of stream 11 that is passed into C and then through F to form a condensed liquid at a temperature of -80 to and -110 C, which is liquid methane is the second part and that part of the stream is completely liquefied, page 6, line 21 and a vapor stream 15, page 6, line 11).

Maunder does not teach the expander outlet having a liquid/vapor fraction the condensed liquid containing said higher hydrocarbons and separating the expander outlet stream into a liquid stream and a first vapor stream such that it is the first vapor stream that is reheating and compressed to form the first constitute of said recycle gas.

Lourenco (Figure 2) teaches that after being cooled (22) a feed stream is separated (23) and the separated portion (is expanded 25) and then separated (28) to remove condensed hydrocarbons from the stream (paragraph 14).

Therefore it would have been obvious to have after the expander of Maunder to have provided a separator as taught by Lourenco since it has been shown that combining prior art elements to yield predictable results is obvious so that condensed hydrocarbons remaining in the stream are removed from the feed stream that is recycled which would allow for the removal of heavy hydrocarbons (of Maunder as modified) from the methane gas that is recycled which would reduce the overall concentration of methane gas in the stream fed to the liquefaction system.

Maunder does contemplate containing heavy hydrocarbons but does not teach those heavy hydrocarbons include C5+ hydrocarbons and does not teach the content of C5+ hydrocarbons is about 0.1 mol% or less in the liquefied methane.

Chen teaches that in natural gas liquefaction that heavy hydrocarbons are removed “such that the first system processes the natural gas feed stream to produce a heavy hydrocarbon depleted natural gas stream” (abstract) in order to produce a heavy hydrocarbon lean stream (the stream 104 in Figure 1a contains less than 0.1% C5+ hydrocarbons as seen in Table 2) because it is important to remove heavy hydrocarbons because they may freeze in the LNG stream (paragraph 3).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the teaching of Chen for the feed stream of Maunder as modified to have contained C5+ hydrocarbons as they are a known component of natural gas and for the liquefaction process to have comprised removing said C5+ hydrocarbons (in the separation step as modified by Lourenco) in order to prevent them from freezing in the LNG stream.  Further after removal it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Maunder is silent on a teaching of the presence of lack of presence of aromatic compounds and thus does not teach the liquefied methane contains below 1 ppm aromatic compounds.

Schmidt teaches that “prior to the liquefaction of a hydrocarbon-rich gas stream, those components which freeze-out during the liquefaction process and therefore lead to an alternation of the process must be removed, on principle, from the gas stream to be liquefied.  “In particular the component benzene must be standardized to contents of <1 ppm in the liquefied hydrocarbon-rich stream” (Column 1, lines 16-22).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had less than 1 ppm of benzene in the liquefied methane stream of Maunder based on the teaching of Schmidt as applicant has placed no criticality on the claimed range (indicating only that it is generally desired to have aromatic compounds below ppm, paragraph 3) in order to prevent freeze-out during liquefaction and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would be understood that as benzene is the only aromatic compound discussed by Schmidt that it would be equally desirable that any and all aromatic compounds would be desired to be at the same overall levels in Maunder in such modification for the same reason.


With respect to claim 9, Maunder does not teach comprising heating or cooling the first expander outlet stream in a heat exchanger prior to separation to modify the quantity of said higher hydrocarbons in the liquid.

Examiner takes official notice that it is old and well known to provide a heat exchanger between an expander and a separator in order to further cool the expanded stream prior to separation so as to enhance the separation in the separator by further condensing the heavier components of said stream that are desired to be separated and therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have provided cooling of the first gas expander outlet stream to further liquefy heavier portions of the stream.

With respect to claim 10, Maunder teaches wherein the methane-rich feed gas and the methane-rich recycle gas are each a pressure from 50 bar to 100 bar (they are both at 65 bar, page 10).


With respect to claim 11, Maunder teaches comprising at least partially cooling the second part fo the recycle gas by heat exchange with the second vapor stream within said liquid faction unit prior to its compression of said second vapor stream (the second part of the recycle gas is cooled in C by stream 15, before stream 15 is compressed, page 6, lines 12-19).

With respect to claim 12, Maunder teaches wherein the methane-rich gas is natural gas (the methane rich stream is a natural gas stream, page 3, line 16).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763